
	
		II
		111th CONGRESS
		1st Session
		S. 2597
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 30, 2009
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  sound isolating earphones with detachable cable.
	
	
		1.Certain sound isolating earphones with
			 detachable cable
			(a)In GeneralSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Single-driver sound isolating earphones with skinned
						(non-porous) slow-recovery foam sleeves, detachable cable and repeatable
						operating range of 20 Hz to 16 kHz (provided for in subheading
						8518.30.2000)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
